Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 1 of 7 PageID #: 10256




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                        )
                                                 )      Pertaining to Cases Consolidated for
                              Plaintiffs,        )    Discovery and Pretrial Proceedings under
                                                 )      Lead Case No. 4:12-cv-00361-AGF
                                                 )
       v.                                        )
                                                 )        COTTER’S REPLY BRIEF IN
MALLINCKRODT LLC, et al.,                        )        SUPPORT OF MOTION FOR
                                                 )       PRETRIAL CONSOLIDATION
                              Defendants.        )
                                                 )

       Defendant Cotter Corporation (N.S.L.) submits this Reply Brief in further support of its

Motion to Consolidate Strong, et al. v. Republic Services, Inc., et al., No. 4:18-cv-2043 with the

above-captioned lead case for pretrial purposes (Dkt. 755) (“Motion”). With their opposition

(Dkt. 756), the Strong Plaintiffs downplay the commonality of factual and legal questions

between the McClurg and Strong lawsuits and misconstrue this Court’s Case Management Order

No. 14 (Dkt. 741). In doing so, the Strong Plaintiffs gloss over the undisputed fact that both

cases involve allegations that plaintiffs were exposed to radionuclides that were allegedly

released by Cotter and other Persons or Entities in the St. Louis area. As such, the Strong

allegations fall squarely within this Court’s Order pertaining to consolidation (Dkt. 741) and

Chief Judge Sippel’s Administrative Order (Dkt. 742). Thus, consolidation is appropriate, and

the Court should grant Cotter’s motion.

  I.   BECAUSE STRONG AND MCCLURG “INVOLVE A COMMON QUESTION OF
       FACT OR LAW,” CONSOLIDATION IS APPROPRIATE

       Although the plain language of Rule 42 requires only either “a common question of fact

or law,” not both, consolidation is warranted because Cotter has demonstrated that Strong and

McClurg share both. See Fed. R. Civ. P. 42 (emphasis added). Specifically, the cases involve a

common question of fact because both concern allegations of exposure to radionuclides that were
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 2 of 7 PageID #: 10257




allegedly released by Cotter (as well as other Entities, specifically, Bridgeton Landfill, LLC)

(“Bridgeton”). Likewise, notwithstanding the Strong Plaintiffs’ attempts to artfully plead around

the Price-Anderson Act (“PAA”), both cases arise under this federal statute and stem from

Cotter’s operations at the Latty Avenue facility under a federal license with the Atomic Energy

Commission. The Court will be required to make findings regarding any exceedances of federal

dose limits, application of the federal standards of care (such as facility effluent limitations

guidelines at the Latty Avenue fence line), compliance with regulations for unrestricted disposal

of radionuclides from Latty Avenue to West Lake Landfill, causation of alleged damages by

radionuclides from Latty Avenue, etc. For these reasons, consolidation is warranted.

   a. The Two Cases Involve a Common Question of Fact

       Contrary to the Strong Plaintiffs’ assertion, see Dkt. 756 at 3, the facts of two cases do

not have to be “the same” to warrant consolidation. Rather, two cases need involve only “a

common question of fact.” See Fed. R. Civ. P. 42 (emphasis added). Given the overwhelming

similarities between the two cases, Cotter easily meets this standard. As Cotter detailed in its

Motion, the plaintiffs in both cases allege that Cotter possessed and handled radioactive material

at Latty Avenue and disposed of it in West Lake Landfill. See Dkt. 755 at ¶¶ 7-8. Furthermore,

Cotter’s actions allegedly exposed plaintiffs from both cases to radiation, causing personal

injuries. See id.

       Additionally, the Strong Plaintiffs’ argument that consolidation is not warranted because

Strong and McClurg involve different parties is misplaced. Critically, the Strong Plaintiffs

ignore that this Court’s Order allows for consolidation when a claim alleges “exposure to . . .

radionuclides . . . allegedly released by . . . other Persons or Entities.” Dkt. 741 at 3 (emphasis

added). As the Order expressly allows for consolidation involving other Entities (such as

Bridgeton Landfill), the Strong Plaintiffs’ contention that they “have sued neither Cotter nor


                                                2
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 3 of 7 PageID #: 10258




Mallinckrodt,” see Dkt. 756 at 2, is irrelevant. This Court’s Order clearly contemplates that

cases involving defendants other than Cotter and Mallinckrodt can be consolidated with

McClurg.

         Rather than confront these realities head-on, the Strong Plaintiffs instead attempt to

create a distinction between allegations concerning the Hazelwood Interim Storage Site (“HISS”)

and Latty Avenue, where none exists. Specifically, the Strong Plaintiffs contend that Strong

does not involve allegations of exposure relating to HISS. See Dkt. 756 at 3. The Court should

not be misled by these word games. As this Court is aware – from its six-plus years of

overseeing the McClurg litigation – HISS is a part of Latty Avenue and has been used

interchangeably with Latty Avenue. See https://www.mvs.usace.army.mil/Missions/FUSRAP/

HISS/.    Indeed, this Court’s familiarity with the St. Louis area locations from which the

radionuclides that allegedly ended up in West Lake Landfill originated, and the potential for

exposures caused by those radionuclides, underscores why consolidation of Strong with McClurg

is appropriate. It is due, in part, to this Court’s subject matter expertise that Case Management

Order No. 14 was entered, requiring consolidation of cases like Strong.

         In short, these actions “involve a common question of fact” and common parties within

the meaning of both Rule 42 and Case Management Order No. 14. Accordingly, the cases

should be consolidated for pretrial purposes.

   b. The Two Cases Involve a Common Question of Law

         Because Cotter has demonstrated that Strong and McClurg involve a common question of

fact, this alone is enough to allow for consolidation. However, the commonality of legal issues

also favors consolidation. Although the Strong Plaintiffs argue that the legal issues are distinct

(PAA versus common law), they ignore that what they have pled is actually a PAA claim, which

means that their state law causes of action are completely preempted. See Aetna Health Inc. v.


                                                3
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 4 of 7 PageID #: 10259




Davila, 542 U.S. 200, 207-08 (2004) (citation omitted) (noting that when a “‘federal statute

completely pre-empts the state-law cause of action, a claim which comes within the scope of that

cause of action, even if pleaded in terms of state law, is in reality based on federal law’”).

       As Cotter detailed in its Strong Notice of Removal (4:18-cv-02043-JCH, Dkt. 1),

pursuant to this “artful pleading doctrine,” the Strong Plaintiffs “may not avoid federal

jurisdiction by omitting from the complaint federal law essential to [their] claim or by casting in

state terms a claim that can be made only under federal law.” Franchise Tax Bd. v. Constr.

Laborers, 463 U.S. 1, 22 (1983). In reality, the Strong Plaintiffs’ claims are a PAA claim

because they are claiming damages arising from a “nuclear incident,” which is defined as “any

occurrence . . . within the United States causing . . . bodily injury, sickness, disease, or death, or

loss of or damage to property, or loss of use of property, arising out of or resulting from the

radioactive . . . property of source, special nuclear, or byproduct material.” 42 U.S.C. § 2014(q).

Interpreting this statute, courts have ruled that that PAA is “broad enough to create a federal

forum for any tort claims even remotely involving atomic energy production.” Kerr-McGee

corp. v. Farley, 115 F.3d 1498, 1504 (10th Cir. 1997) (emphasis added).

       Plaintiffs’ alleged injuries from exposure to radionuclides arise from Cotter’s operations

at the Latty Avenue (or HISS) facility under a federal license with the Atomic Energy

Commission. As such, the Court will be required to make findings regarding any exceedances of

federal dose limits, application of the federal regulations and standards of care (such as facility

effluent limitations guidelines at the Latty Avenue fence line), compliance with regulations for

unrestricted disposal of radionuclides from Latty Avenue to West Lake Landfill, causation of

alleged damages by radionuclides from Latty Avenue, etc. These legal subject matters all fall

squarely within this Court’s particular knowledge from years of experience addressing cases




                                                  4
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 5 of 7 PageID #: 10260




involving the St. Louis area locations (and operations) from which the radionuclides that

allegedly ended up in West Lake Landfill originated.

        With this standard in mind, the Strong claims in reality, are a PAA claim, meaning that

Strong and McClurg involve a common question of law, further demonstrating that the cases

should be consolidated.

 II.    CONSOLIDATION SHOULD OCCUR PRIOR TO A DECISION ON THE
        MOTION TO REMAND

        Plaintiffs’ argument that the motion to remand should be decided before a decision on the

instant Motion is rendered is premised on inapposite case law. Specifically, their reliance on

AUSA Life Insurance Co. v. Citigroup, Inc., 293 B.R. 471 (2002) is misplaced because that case

involved a motion to transfer pursuant to 28 U.S.C. § 1404(a), not Federal Rule of Civil

Procedure 42. See 28 U.S.C. § 1404(a) (weighing the convenience of the parties and witnesses

and the interests of justice when determining a motion to transfer, rather than common issues of

fact or law).

        Moreover, although the Strong Plaintiffs contend that jurisdiction always must be decided

before a motion to consolidate, transfer, or stay is decided, case law in the multidistrict litigation

context shows that these latter motions are often not only decided but granted before decisions

on motions to remand. See In re Enron Corp. Sec., Derivatives & “ERISA” Litig., 227 F. Supp.

2d 1389, 1391 (J.P.M.L. 2002) (granting motion to transfer prior to motion to remand because

four actions “involve common questions of fact with actions in this litigation”). The same

concerns underlying the need for consistency in MDLs apply to the mass tort context, as

exemplified by the McClurg consolidated actions. See Peters v. Woodbury Cnty., 291 F.R.D.

316, 318 (N.D. Iowa 2013) (noting that consolidation should be granted to prevent the risk of

inconsistent adjudications).



                                                  5
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 6 of 7 PageID #: 10261




         If cases were first consolidated with McClurg (prior to a decision on a motion to remand),

this Court could then rule consistently on future motions to remand. This would be a practical

result, as future plaintiffs who dress their claims only in state law would have consistency (and

thus, certainty) as to whether they will have their claims preempted by the PAA. Such certainty

is exactly why Rule 42 and orders such as those entered by this Court and Chief Judge Sippel

exist. For this reason, the motion to consolidate should be granted before the motion to remand

is decided.

III.     CONCLUSION

         For the reasons set forth herein, Cotter respectfully requests that its Motion to

Consolidate be granted.            The Strong and McClurg actions both involve questions of fact

concerning exposure to radionuclides that was allegedly caused by Cotter and/other another

Entity, within the meaning of the Administrative Order and CMO 14. Moreover, both cases

involve questions of law arising under the PAA. Finally, allowing for consolidation before the

motion to remand is decided would prevent inconsistent results both in this action and future-

filed actions.1

Dated: December 26, 2018                                 Respectfully submitted,


                                                         /s/ John McGahren
                                                         MORGAN, LEWIS & BOCKIUS LLP
                                                         John McGahren (Pro Hac Vice)
                                                         Sean Radomski (Pro Hac Vice)
                                                         502 Carnegie Center
                                                         Princeton, NJ 08540-6241
                                                         Main: 1.609.919.6600

1
  Plaintiffs also request - in the alternative - that this Court either “sever or strike the third-party claim.” (Dkt. 23 at
6-7). Cotter’s understanding of the procedural posture of this case is that Your Honor cannot sever or strike a third-
party claim before the Strong action is consolidated with McClurg, as the Strong action is not yet before Your Honor
(i.e., Plaintiffs’ request can be considered only if and when Strong is consolidated with McClurg). Therefore,
Plaintiffs’ alternative request should be denied. Moreover, in the event this Court grants Cotter’s motion to
consolidate, the Court should not sever the third-party claim, for the reasons discussed above (i.e., the allegations
include exposure to radionuclides allegedly released by other Persons or Entities [which would include Bridgeton,
Republic and Allied Services] within the meaning of the Administrative Order).
                                                             6
Case: 4:12-cv-00361-AGF Doc. #: 758 Filed: 12/26/18 Page: 7 of 7 PageID #: 10262




                                            Fax: 1.609.919.6701
                                            john.mcgahren@morganlewis.com
                                            sean.radomski@morganlewis.com

                                            Su Jin Kim (Pro Hac Vice)
                                            1701 Market Street
                                            Philadelphia, PA 19103
                                            Main: 215.963.5000
                                            Fax: 215.963.5001
                                            su.kim@morganlewis.com

                                            BRYAN CAVE LEIGHTON PAISNER LLP
                                            Dale A. Guariglia, Mo. Bar 32988
                                            Erin L. Brooks, Mo. Bar 62764
                                            One Metropolitan Square
                                            211 N. Broadway, Suite 3600
                                            St. Louis, Missouri 63102
                                            (314) 259-2000 (telephone)
                                            (314) 259-2020 (facsimile)
                                            daguariglia@bclplaw.com
                                            erin.brooks@bclplaw.com


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 26th day of December, 2018, I electronically filed the above

with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic

filing to counsel of record.

                                            /s/ John McGahren
                                            Attorney for Defendant Cotter Corporation (N.S.L.)




                                               7
